Citation Nr: 1100060	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in February 2008 and 
March 2010 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

For the reasons detailed below, the appeal is REMANDED to the RO 
for completion of a procedural due process matter.  VA will 
notify the appellant if further action is required.


REMAND

The record reflects that, as part of the October 2008 Substantive 
Appeal regarding his hearing loss claim, the Veteran indicated 
that he did not desire a hearing in conjunction with his appeal.  
However, in a more recent September 2010 Substantive Appeal 
regarding his other appellate claims, the Veteran indicated he 
wanted a hearing at a local VA office before a Member, or 
Members, of the Board (i.e., travel Board hearing).  

The Board acknowledges that the September 2010 Substantive Appeal 
was in response to a Statement of the Case that did not include 
the hearing loss claim as one of the adjudicated issues.  As 
such, the Veteran did not explicitly state that his hearing 
request now included this claim for which he previously indicated 
no hearing was desired.  Nevertheless, in circumstances such as 
these, the Board will not speculate as to a claimant's mindset 
regarding which issues he desires to address at his hearing.  
Therefore, the Board will proceed on the assumption that the 
hearing request was to encompass all appellate issues, including 
the hearing loss claim.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 
20.700, 20.704(a).  Accordingly, this case is REMANDED for the 
following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board in accordance with his 
request.  The Veteran should be notified in 
writing of the date, time and location of 
the hearing.

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this case.  
The purpose of this remand is to afford the Veteran due process 
of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


